Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 1 of 19
Case
Case7:17-cv-00700-NSR
     7:17-cv-00700-NSR Document
                       Document77
                                76 Filed
                                   Filed04/21/21
                                         04/15/21 Page
                                                  Page21of
                                                        of19
                                                           7
Case
Case7:17-cv-00700-NSR
     7:17-cv-00700-NSR Document
                       Document77
                                76 Filed
                                   Filed04/21/21
                                         04/15/21 Page
                                                  Page32of
                                                        of19
                                                           7
Case
Case7:17-cv-00700-NSR
     7:17-cv-00700-NSR Document
                       Document77
                                76 Filed
                                   Filed04/21/21
                                         04/15/21 Page
                                                  Page43of
                                                        of19
                                                           7
Case
Case7:17-cv-00700-NSR
     7:17-cv-00700-NSR Document
                       Document77
                                76 Filed
                                   Filed04/21/21
                                         04/15/21 Page
                                                  Page54of
                                                        of19
                                                           7
Case
Case7:17-cv-00700-NSR
     7:17-cv-00700-NSR Document
                       Document77
                                76 Filed
                                   Filed04/21/21
                                         04/15/21 Page
                                                  Page65of
                                                        of19
                                                           7
Case
Case7:17-cv-00700-NSR
     7:17-cv-00700-NSR Document
                       Document77
                                76 Filed
                                   Filed04/21/21
                                         04/15/21 Page
                                                  Page76of
                                                        of19
                                                           7
Case
Case7:17-cv-00700-NSR
     7:17-cv-00700-NSR Document
                       Document77
                                76 Filed
                                   Filed04/21/21
                                         04/15/21 Page
                                                  Page87of
                                                        of19
                                                           7
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 9 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 10 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 11 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 12 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 13 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 14 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 15 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 16 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 17 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 18 of 19
Case 7:17-cv-00700-NSR Document 77 Filed 04/21/21 Page 19 of 19
